                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    ANUP PARMAR,
                                                       Case No.: 1:19-cv-00387
         PLAINTIFF,

    v.                                                 Judge Rebecca R. Pallmeyer

    CREDIT CONTROL, LLC

         DEFENDANT.


                             DEFENDANT, CREDIT CONTROL, LLC
                              MOTION TO STAY PROCEEDINGS

           Defendant, Credit Control, LLC (“Credit Control”) by and through its undersigned counsel,

submits this Motion to Stay Proceedings pending rulings from the Federal Communications

Commission (“FCC” or “Commission”) regarding the definition of an automatic telephone dialing

system under the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

I.         INTRODUCTION

           “[W]hat constitutes an ‘automatic telephone dialing system?” 1 The FCC posed this

question in its May 14, 2018 Request for Public Comment, which followed closely on the heels of

the D.C. Circuit’s decision in ACA International v. Fed. Communications Commission, 885 F.3d

687 (D.C. Cir. 2018). At the present moment, the definition of what is and is not an auto-dialer is

in a state of complete unknown. On June 26, 2019, The U.S. Supreme Court affirmatively ruled

that the federal Court’s should grant deference to an agency’s interpretation of its ambiguous rules



1
  FCC Public Notice, “Consumer and Governmental Affairs Bureau Seeks Comment on
Interpretation of the Telephone Consumer Protection Act in Light of the D.C. Circuit’s ACA
International Decision,” CG Docket Nos. 18-152, 02-278 (“FCC’s Request for Comment”).

                                                   1
and regulations. Kisor v. Wilkie, Secreteary of Veterans Affairs No. 18-14; 588 U.S. ___ (June 26,

2019). This deference cannot be ignored. Although Credit Control believes the calls at issue in

this action were not made using an automatic telephone dialing system2—under any standard and

that Plaintiff’s Complaint should be dismissed for failure to allege use of an ATDS—the definition

of an autodialer has been left in doubt since the D.C. Circuit’s March 16, 2018 ruling in ACA

International. In its ruling, the D.C. Circuit vacated the FCC’s prior rulings regarding the

definition of an autodialer but failed to promulgate a new standard—causing courts to split over

the scope and impact of its ruling and prompting the FCC to issue a Request for Public Comment,

in which the FCC indicates that it will clarify the nature and constituent elements of an autodialer.

The FCC, has yet to promulgate its interpretation of the definition of an autodialer to date

necessitating the need for this motion.

        The FCC has the required expertise and authority to determine the scope and nature of an

autodialer under the TCPA and was granted the authority by Congress to resolve in the first

instance issues regarding implementation and enforcement of the TCPA. A decision by the FCC

providing guidance on the definition of an autodialer will have a significant— potentially

dispositive—impact on this case should it continue past the pleading stage. See Kisor v. Wilki 588

US. ____ (June 26, 2019). The FCC on May 14, 2018, requested comments on several issues

related to the interpretation and implementation of the TCPA with the comment period concluding

on June 28, 2018.3Accordingly, a stay is warranted under the primary jurisdiction doctrine until

such time that the FCC issues a ruling.




2
  Automatic Telephone Dialing System” is hereinafter referred to as “ATDS” or “autodialer.” See FCC’s Request for
Comment, at 1 n.3 (“The Commission’s rules also use the term ‘autodialer,’ which we have defined as synonymous
with an automatic telephone dialing system.”).
3
  As addressed infra, the FCC briefly reopened the comment period until October 24, 2018.

                                                       2
         Indeed, in July, Judge Rosenberg issued a stay in a putative TCPA class action until the

FCC issues its ruling on the ATDS definition. See Buhr v. ADT LLC, No. 18-cv-80605, Dkt. No.

40 (S.D. Fla. July 25, 2018). Additionally, in Scoma Chiropractic, P.A. v. Dental Equities, LLC,

2018 WL 2455301 (M.D. Fla. June 1, 2018), Judge Steele in a similar TCPA case dealing with

facsimile technology granted a stay pending a decision by the FCC under the primary jurisdiction

doctrine.4 As explained below, the rationale for issuing a stay in Buhr and Scoma applies with

equal, if not greater, force to this case for the following reasons:

         First, the FCC is currently considering the precise questions at issue here: “[w]hat

constitutes an automatic telephone dialing system [under the TCPA]?” “How ‘automatic’ must

dialing be for equipment to qualify as an automatic telephone dialing system? Must such a system

dial numbers without human intervention?” “If equipment cannot itself dial random or sequential

numbers, can that equipment be an automatic telephone dialing system?”5 Credit Control has filed

an answer denying Plaintiff’s allegations that would support his claim under the TCPA, see ECF

No. 14; however; if this case moves beyond the pleading stage, whether an autodialer was used

will continue to be a central, dispositive, and the question at issue in this litigation.

         Second, courts have already reached inconsistent determinations regarding the definition

of an autodialer in the wake of the D.C. Circuit’s ruling. Some courts have held that the D.C.

Circuit’s ruling vacated all the FCC’s prior orders regarding the definition of an autodialer, leaving



4
  On the other hand, further emphasizing the unsettled nature of the relevant law, some courts have exercised their
discretion to deny stays. See e.g., Cline v. Ultimate Fitness Group, LLC, Case No. 6:18-cv-771-Orl-37GJK, ECF
No.65 (M.D. Fla. February 12, 2019) (acknowledging that “additional guidance from the FCC would aid the Court in
its determination,” but holding the court was capable of adjudicating the case in the current landscape, and noting that
“[f]aced with the same murky sky, other district courts have continued to take off and descend, albeit with diverse
flight patterns.”). Credit Control submits that the better view is to grant the stay for the reasons set out herein,
particularly in light of Plaintiff’s largely recycled and boilerplate allegations regarding the equipment allegedly used,
as discussed infra. Indeed, in Cline, the defendant’s Motion to Stay was supported by an employee declaration
indicating a handheld cell phone was used, placing the matter squarely within the ruling of ACA.
5
  See FCC’s Request for Comment at 2–3.


                                                           3
only the statutory definition—i.e., only systems that can themselves dial randomly or sequentially

produced telephone numbers. 6 Other courts have held that the FCC’s 2003 Order regarding

predictive dialers remains in force. 7 It is certain that courts will continue to reach disparate

conclusions regarding the definition of an autodialer and the exact nature of human intervention

required.8 If this case proceeds to judgment without the FCC’s guidance, “there is a risk that the

Court could reach a determination that is inconsistent with the FCC’s ultimate decision” on the

definition of an autodialer. Scoma, 2018 WL 2455301 at *3.

        Third, considerations of prejudice and the potential costs of not awaiting agency review

counsel in favor of a stay. Plaintiff seeks redress for calls made allegedly to his cell phone utilizing

an ATDS and seeks statutory damages, punitive damages, actual damages, and treble damages,

creating the possibility for an astronomical aggregated statutory damages award. See ECF No. 11.

The underlying basis for such award, however, would be extinguished if the FCC issues a ruling

clarifying that the equipment used is not an ATDS. Under these circumstances, courts routinely

find that any prejudice to the non-moving party is outweighed by the potential harm to the moving

party and the interests of avoiding inconsistent decisions. Furthermore, Plaintiff will suffer no

prejudice. There is little risk that the harms Plaintiff alleges will recur because she claims she

received only two messages and makes no allegation that the messages have continued. The




6
  See, e.g., Pinkus v. Sirius XM Radio, Inc., 319 F. Supp. 3d 927, 935 (N.D. Ill. 2018) (“ACA International necessarily
invalidated the 2003 and 2008 Declaratory Ruling insofar as they provide, as did the 2015 Declaratory Ruling, that a
predictive dialer qualifies as an ATDS even if it does not have the capacity to generate phone numbers randomly or
sequentially and then dial them.”).
7
 See, e.g., Reyes v. BCA Fin. Servs., Inc., No. 16-24077-CIV, 2018 WL 2220417, at *9 (S.D. Fla. May 14, 2018)
(holding that the D.C. Circuit left the FCC’s 2003 Ruling regarding predictive dialers intact).
8
 See King v. Time Warner Cable Inc., No. 15-2474-CV, 2018 WL 3188716, at *7 (2d Cir. June 29, 2018) (noting
ACA “declined to adopt” a human intervention standard and that “[g]iven these uncertainties, we venture no opinion
on whether … lack of human involvement is a consideration relevant to King’s claims”).

                                                          4
potential substantial harm to Credit control—which could later be invalidated—outweighs the

negligible harm to Plaintiff in waiting to possibly recover statutory damages.

       Ultimately, just as in Scoma, “a stay will simplify and streamline the issues raised in this

case and reduce the burden of litigation on the parties and on the Court. Any delay plaintiff[] will

experience in this case is outweighed by the potential prejudice that could inure to [Credit Control]

that might very well not fit within the [definition of an autodialer] following the FCC’s decision.”

Scoma, 2018 WL 2455301 at *4. Congress granted the FCC the authority to resolve issues

regarding implementation and enforcement of the TCPA. A stay is therefore appropriate to enable

the FCC to provide guidance on issues that are central to this case and which fall squarely within

the FCC’s primary jurisdiction.

    A. BACKGROUND

       1. Plaintiff’s TCPA Claim Turns on Whether an Autodialer Was Used.

       Plaintiff’s Complaint alleges he began receiving phone calls on his cellular phone related

to a credit card debt owed to First National Bank of Omaha. (See Doc. 11 ¶¶ 8, 10). The Complaint

also generically alleges that the calls to Plaintiff were made using an ATDS based on the allegation

that Plaintiff noticed a period of “dead air” while the call connected to a live agent. (See Doc. 11

¶¶ 15, 16, 18). However, the only assertions in the Complaint regarding the type of equipment

used are the following three statements:

               In the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable
               period of “dead air” while Defendant’s telephone system attempted to connect
               Plaintiff to a live agent.

               Specifically, there would be an approximate 3 second pause between the time
               Plaintiff said “hello,” and the time that a live agent introduced them self as a
               representative of Defendant attempting to speak to Plaintiff.

               Upon information and belief, Defendant placed its calls to Plaintiff’s cellular
               telephone using an automated telephone dialing system. (Id. ¶¶ 15, 16, and 18).


                                                 5
         The Complaint does not allege that Credit Control left any pre-recorded or automated

messages for Plaintiff. Nor does the Complaint allege that Credit Control’s telephony equipment

had the capacity to generate telephone numbers, either randomly or sequentially, and then dial

those numbers.

         While the factual allegations are in dispute, to maintain his claim, Plaintiff must establish

that the device used to make calls to Plaintiff constitutes an ATDS. The TCPA makes it unlawful

for a person “to make any call (other than a call made for emergency purposes or made with the

prior express consent of the called party) using any automatic telephone dialing system or

prerecorded voice . . . (iii) to any telephone number assigned to a . . . cellular telephone service[.]”

47 U.S.C. § 227(b)(1)(A). Therefore, to state a claim under the TCPA, a plaintiff must allege that

(1) the defendant made a call to a cell phone, (2) by the use of an automatic dialing system or an

artificial or recorded voice, and (3) without prior express consent of the called party. See

Cummings v. Rushmore Loan Management Service, 2017 WL 4005455, *2 (M.D. Fla. Sep. 12,

2017).

         Accordingly, in this case, a central dispositive question will be whether an autodialer was

used—a question over which the parties will surely disagree and which will require this Court to

determine the precise contours of what constitutes an autodialer.

    B. The Evolution of the Definition of An Autodialer Under the TCPA.

         The TCPA was enacted in 1991, and an ATDS as “equipment which has the capacity . . .

to store or produce telephone numbers to be called, using a random or sequential number

generator[,] and . . . to dial such numbers.” 47 U.S.C. § 227(a)(1). The TCPA also mandates that

the FCC prescribe regulations to implement the requirements of the TCPA, which it has done

through a “series of rulemakings and declaratory rulings addressing the Act’s reach.” ACA Int’l,

885 F. 3d at 693.

                                                   6
       Following the TCPA’s enactment, the FCC affirmed that an ATDS must generate numbers

in a random or sequential fashion. In 1992, the FCC issued an order stating that the TCPA’s

prohibitions against using an ATDS “clearly do not apply to functions like ‘speed dialing,’ ‘call

forwarding,’ or public telephone delayed message services (PTDMS), because the numbers called

are not generated in a random or sequential fashion.” In the Matter of Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 7 F.C.C. Rcd. 8752, 1776 (1992). And, in a

follow-on 1995 ruling, the FCC described “calls dialed to numbers generated randomly or in

sequence” as “autodialed.” In the Matter of Rules & Regulations Implementing the Tel. Consumer

Prot. Act of 1991, 10 F.C.C. Rcd. 12391, 12400 (1995).

       In 2003, the FCC issued an order finding, among other things, “that a predictive dialer falls

within the meaning and statutory definition of ‘automatic telephone dialing equipment’ and the

intent of Congress.” In re Rules & Regulations Implementing the Telephone Consumer Protection

Act of 1991, 18 F.C.C.R. 14014, 14093 (2003) (“2003 Order”). The 2003 FCC order defined a

predictive dialer as “an automated dialing system that uses a complex set of algorithms to

automatically dial consumers’ telephone numbers in a manner that ‘predicts’ the time when a

consumer will answer the phone and a telemarketer will be available to take the call.” Id. at 14143

n.31. The FCC determined that predictive dialers fall within the definition of an ATDS, even

though they may not “store or produce telephone numbers to be called, using a random or

sequential number generator,” as set forth in the text of the TCPA. Id. at 14091. The FCC

concluded that the defining characteristic of an ATDS is “the capacity to dial numbers without

human intervention.” Id. at 14092. Though a predictive dialer might not fit squarely within the

TCPA’s statutory definition of an ATDS, the FCC found that it is the sort of automated equipment

Congress intended to address through the TCPA because it has the “capacity to dial numbers

without human intervention.” Id. at 14092–93.

                                                 7
       In 2008, the FCC issued a declaratory judgment that “affirm[ed] that a predictive dialer

constitutes an automatic telephone dialing system and is subject to the TCPA’s restrictions on the

use of autodialers.” In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot.

Act of 1991, 23 FCC Rcd. 559, 566 (2008). In 2012, the FCC again reiterated that the TCPA’s

definition of an ATDS “covers any equipment that has the specified capacity to generate numbers

and dial them without human intervention regardless of whether the numbers called are randomly

or sequentially generated or come from calling lists.” In the Matter of Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC Rcd. 15391, 15392 n.5 (2012)

(emphasis added).

       Finally, in 2015, the FCC issued another declaratory ruling dealing with the definition of

an autodialer. See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act

of 1991, 30 FCC Rcd. 7961 (2015) (“2015 Order”). In its 2015 Order, the FCC took an expansive

view of the definition of an autodialer, stating that the “capacity” to dial numbers randomly or

sequentially “includes … potential functionalities,” not just its “present ability.” Id. at 7974–76.

Despite promulgating this broad definition, the FCC reaffirmed that “the basic functions of an

autodialer is to dial numbers without human intervention.” Id. 7975 (internal quotations omitted)

(emphasis added).

    C. ACA International and the FCC’s Request for Public Comment

       On March 16, 2018, the D.C. Circuit struck down portions of the 2015 Order, and Credit

Control contends (as several courts have concluded) vacated the FCC’s 2003 and 2008 rulings

regarding the definition of an autodialer, holding that the FCC’s Order “falls short of reasoned

decisionmaking in ‘offer[ing] no meaningful guidance’ to affected parties” because it chose

differing, contrary interpretations or no interpretations at all as to ATDS functionality. ACA, 885

F.3d at 701. Specifically, the D.C. Circuit held that:

                                                 8
•      Regarding the question of “what it means for equipment to have the ‘capacity’ to perform

       the autodialer functions enumerated in the statute,” the D.C. Circuit noted that “the

       Commission adopted an expansive interpretation of ‘capacity’ having the apparent effect

       of embracing any and all smartphones.” Id. at 695–96. This expansive definition,

       according to the D.C. Circuit, swept too far: “The more straightforward understanding of

       the Commission’s ruling is that all smartphones qualify as autodialers because they have

       the inherent ‘capacity’ to gain ATDS functionality by downloading an app. That

       interpretation of the statute, for all the reasons explained, is an unreasonably, and

       impermissibly, expansive one.” Id. at 700.

•      On the question of whether the 2003 and 2008 Orders’ expansion of the ATDS definition

       to include predictive dialers remained valid, the D.C. Circuit said it did not.9 Specifically,

       regarding “whether a device must itself have the ability to generate random or sequential

       telephone numbers to be dialed” or can simply “call from a database of telephone numbers

       generated elsewhere,” the D.C. Circuit said the FCC was “of two minds on the issue.” Id.

       at 701. Rather than allow for the latter possibility, the D.C. Circuit stated that the FCC

       “fail[ed] to satisfy the requirement of reasoned decisionmaking interpretation” and held

       that “[w]e must therefore set aside the Commission’s treatment of those matters.” Id. at

       703.




9
 Indeed, the D.C. Circuit explicitly rejected the FCC’s objection that the Court lacked jurisdiction
to hear a challenge concerning the functions an ATDS must be able to perform because “the issue
was resolved in prior agency orders –specifically, declaratory rulings in 2003 and 2008.” Id. at
701. The D.C. Circuit emphasized that “[w]hile the Commission’s latest ruling purports to
reaffirm the prior orders, that does not shield the agency’s pertinent pronouncements from
review.” Id. (emphasis added). As such, the D.C. Circuit “set aside the Commission’s treatment
of those matters.” Id. at 703.

                                                 9
•      Regarding the question of human intervention, the D.C. Circuit noted that although the

       FCC had consistently stated “that the ‘basic function’ of an autodialer is the ability to ‘dial

       numbers without human intervention,’” it “nevertheless declined a request to ‘clarify[ ] that

       a dialer is not an autodialer unless it has the capacity to dial numbers without human

       intervention.’” Id. at 703 (quoting 30 FCC Rcd. at 7973, 7975–76). The D.C. Circuit

       concluded that “[t]hose side-by-side propositions are difficult to square”—i.e., that a device

       may be an autodialer even if it dials numbers with human intervention even though the

       “basic function of an autodialer is to dial numbers without human intervention.” Id. at 703.

•      Finally, the D.C. Circuit noted that “the Commission further said that another ‘basic

       function[ ]’ of an ATDS is to ‘dial thousands of numbers in a short period of time.’ But the

       ruling imparts no additional guidance concerning whether that is a necessary condition, a

       sufficient condition, a relevant condition even if neither necessary nor sufficient, or

       something else. Nor does it indicate what would qualify as a ‘short period of time.’ Again,

       affected parties are left in a significant fog of uncertainty about how to determine if a device

       is an ATDS so as to bring into play the restrictions on unconsented calls.” Id.

       Given the D.C. Circuit’s decision, the FCC must now decide if anything beyond a system

that randomly or sequentially generates numbers and then dials them can constitute an ATDS. If

the FCC answers that question in the affirmative, it must clarify, inter alia, what human

intervention is required, and what dialing thousands of numbers at a time really means.

Summarizing its decision, the D.C. Circuit succinctly concluded that:

       [T]he Commission’s ruling, in describing the functions a device must perform to

       qualify as an autodialer, fails to satisfy the requirement of reasoned

       decisionmaking. The order’s lack of clarity about which functions qualify a device

       as an autodialer compounds the unreasonableness of the Commission’s expansive

                                                 10
       understanding of when a device has the “capacity” to perform the necessary

       functions. We must therefore set aside the Commission’s treatment of those

       matters.

       Just two months after the D.C. Circuit’s ruling, the FCC issued its Request For Comment

regarding the interpretation and implementation of the TCPA with initial comments due on June

13, 2018 and reply comments due June 28, 2018. In its Request, the FCC posed the following

pertinent questions:

       We seek further comment on the functions a device must be able to perform to

       qualify as an automatic telephone dialing system. Again, the TCPA defines an

       “automatic telephone dialing system” as “equipment which has the capacity— (A)

       to store or produce telephone numbers to be called, using a random or sequential

       number generator; and (B) to dial such numbers.” Regarding the term “automatic,”

       the Commission explained that the “basic function[]” of an automatic telephone

       dialing system is to “dial numbers without human intervention” and yet “declined

       to ‘clarify[] that a dialer is not an [automatic telephone dialing system] unless it has

       the capacity to dial numbers without human intervention.’” As the court put it,

       “[t]hose side-by-side propositions are difficult to square.” The court further noted

       the Commission said another basic function was to “dial thousands of numbers in

       a short period of time,” which left parties “in a significant fog of uncertainty” on

       how to apply that notation. How “automatic” must dialing be for equipment to

       qualify as an automatic telephone dialing system? Does the word “automatic”

       “envision non-manual dialing of telephone numbers?” Must such a system dial

       numbers without human intervention? Must it dial thousands of numbers in a short

       period of time? If so, what constitutes a short period of time for these purposes?

                                                 11
Request for Comment at 2–3 (internal citations omitted) (emphasis in original).

       On October 3, 2018, the FCC issued a public notice seeking further comment on the ATDS

definition in light of the Ninth Circuit’s decision in Marks v. Crunch San Diego, LLC, 904 F.3d

1041 (9th Cir. 2018) discussed infra. See Consumer and Governmental Affairs Bureau

Seeks Further Comment on Interpretation of the Telephone Consumer Protection Act in Light of

the Ninth Circuit’s Marks v. Church San Diego, LLC Decision, Docket No. 02-278 (Oct. 3, 2018).

The FCC set a comment deadline of October 17, 2018 and a reply comment deadline of October

24, 2017. See id

       The questions posed by the FCC, and how the FCC ultimately answers them, will likely be

dispositive of the merits questions before the Court in this case.

    D. Post-ACA International Decisions Have Inconsistently Interpreted the Definition of
       An Autodialer.

       In just the few months following the D.C. Circuit’s ruling in ACA International, courts

have split over the import of the decision, the status and continuing viability of the FCC’s prior

Orders, and the definition of an autodialer.

       The Second, Third, and Ninth Circuits have issued opinions on the ATDS definition since

ACA International and have taken diverging views. Both the Second and Third Circuits agreed

with the D.C. Circuit’s holding that the ATDS definition cannot include a system’s potential

capacities. See King, 2018 WL 3188716, at *3 (“Although we are not bound by the D.C. Circuit’s

interpretation of the statute, we are persuaded by its demonstration that interpreting ‘capacity’ to

include a device’s ‘potential functionalities’ after some modifications extends the statute too far.”);

Dominguez v. Yahoo, Inc., No. 171243, 2018 WL 3118056, at *2 (3d Cir. June 26, 2018) (“In light

of the D.C. Circuit’s holding, we interpret the statutory definition of an autodialer as we did prior

to the issuance of 2015 Declaratory Ruling. [Plaintiff] can no longer rely on his argument that the


                                                  12
Email SMS Service had the latent or potential capacity to function as autodialer.”). Additionally,

the Third Circuit expressly stated that random or sequential number generation is required to fit

within the statutory ATDS definition and the Second Circuit appeared to accept that approach. See

Dominguez, 2018 WL 3118056, at *2 (stating “key factual question” is “whether the Email SMS

System functioned as an autodialer by randomly or sequentially generating telephone numbers,

and dialing those numbers”); see generally King, 2018 WL 3188716. Despite these holdings,

neither court reached the questions of whether the FCC’s prior orders regarding predictive dialers,

see supra Section II.B, remain good law 10 or how the human intervention standard has been

affected. See generally King, 2018 WL 3188716; Dominguez, 2018 WL 3118056. Indeed, the

Second Circuit in King expressly highlighted the open questions that remain in the wake of ACA

International decision.   In response to “Time Warner[’s] argu[ment] that the district court

improperly relied on a ‘human involvement’ standard that is not reflected in the statute,” the court

noted that the FCC declined to adopt a standard in its 2015 Order and stated “we venture no opinion

on whether that lack of human involvement is a consideration relevant to King’s claims.” King,

2018 WL 3188716, at *7.

       The Ninth Circuit in Marks v. Crunch San Diego, LLC, 904 F.3d 1041 (9th Cir. 2018) took

a different approach. In Marks, the Ninth Circuit held that ACA International vacated the prior

FCC orders regarding the ATDS definition and, based on the statutory text alone— which it found

“not susceptible to a straightforward interpretation”—found that “equipment that ma[kes]

automatic calls from lists of recipients [is] also covered by the TCPA.” Marks, 904 F.3d at 1051.


10
  Although the Second and Third Circuits did not reach this question, the D.C. Circuit plainly
rejected the expansion of the ATDS definition to include predictive dialers. See supra Section
II.C. Regardless, the predictive dialer standard is irrelevant to the current dispute. A predictive
dialer is designed for voice communications, and assists telemarketers in predicting when a sales
agent will be available to take calls.


                                                13
The Ninth Circuit thus departed from the Third Circuit’s holding that random or sequential number

generation is required for a device to be considered an ATDS and, in fact, read the words random

or sequential number generator out of the statute. The Ninth Circuit, differing from the Second

Circuit in King, also offered its opinion on the human intervention issue, stating that “[w]e also

reject Crunch’s argument that a device cannot qualify as an ATDS unless it is fully automatic,

meaning that it must operate without any human intervention whatsoever” and that the at-issue

system “dials numbers automatically, and therefore it has the automatic dialing function necessary

to qualify as an ATDS.” Id. at 1053. The Marks decision has not become final because mandate

is stayed pending decision on the petition for writ of certiorari filed by Crunch with the United

States Supreme Court on January 28, 2019.

       Accordingly, in the wake of ACA International, the circuit courts through differing

opinions have not resolved the open questions regarding the autodialer definition.

       Unsurprisingly given this lack of clarity, district courts are also split on the impact of ACA

International. Several district courts have held that the prior FCC Orders are all vacated by ACA

International.   In Pinkus, 319 F. Supp. 3d at 935, a district of in Illinois held that “ACA

International necessarily invalidated the 2003 and 2008 Declaratory Ruling insofar as they

provide, as did the 2015 Declaratory Ruling, that a predictive dialer qualifies as an ATDS even if

it does not have the capacity to generate phone numbers randomly or sequentially and then dial

them.” See also Gonzalez v. Ocwen Loan Servicing, LLC, No. 5:18-CV-340-OC-30PRL, 2018

WL 4217065, at *5-6 (M.D. Fla. Sept. 5, 2018) (holding ACA International overturned 2003 and

2008 FCC orders).

       By contrast, in Reyes v. BCA Fin. Servs., Inc., No. 16-24077-CIV, 2018 WL 2220417, at

*1 (S.D. Fla. May 14, 2018), a court in the Southern District of Florida erroneously held that the



                                                14
FCC’s 2003 and 2008 predictive dialer rulings were not vacated by ACA International and remain

binding law, even if the 2015 Order was set aside as inconsistent with those earlier rulings. Id.

       Courts are also split on the issue of human intervention. Seemingly in contrast to the Ninth

Circuit’s narrow application of the human intervention standard in Marks, at least one court in the

Eleventh Circuit has found that human intervention disqualifies equipment as an autodialer. See

Glasser v. Hilton Grand Vacations Co., LLC, No. 8:16-CV-952-JDW-AAS, 2018 WL 4565751,

at *4 (M.D. Fla. Sept. 24, 2018) (granting defendant’s motion for summary judgment in TCPA

case on the ground that equipment in question required human intervention to trigger initiation of

calls and noting that the D.C. Circuit’s holding in ACA International “set aside” the FCC’s 2015

Order but “left intact earlier FCC rulings that ‘the ‘basic function’ of an autodialer is to dial

numbers without human intervention.’”).

       These court rulings, issued in the few months since ACA International was decided,

demonstrate the risk of disparate interpretations of the TCPA in the absence of clear guidance from

the FCC. Some courts have held that ACA International rejected the prior FCC orders and that

random or sequential number generation is thus a requirement, others have ruled that ACA

International left the prior FCC orders intact, meaning predictive dialers, which did not necessarily

randomly or sequentially dial numbers, are autodialers, and still other courts have found the prior

FCC orders void, but that systems are not required to randomly or sequentially dial numbers to be

considered an ATDS. Compounding this confusion is the issue of human intervention and courts’

varying standards for what level of human intervention is required to take a system out of the

ATDS definition.     Now that the FCC is about to act, a stay is appropriate under the primary

jurisdiction doctrine to provide this Court with clarity and to avoid adding to the confusion.




                                                 15
    E. AUTHORITY AND ARGUMENT

       1.      The Court Has the Inherent Power to Issue a Stay.

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In determining

whether to grant a stay, courts generally examine whether a stay will unduly prejudice or tactically

disadvantage the non-moving party; whether a stay will simplify the issues and streamline the trial;

and whether a stay will reduce the burden of litigation on the parties and on the court. See Coatney

v. Synchrony Bank, No. 616CV389ORL22TBS, 2016 WL 4506315, at *1 (M.D. Fla. Aug. 2,

2016). The specific factors relevant to whether a stay should issue under the primary jurisdiction

doctrine are set forth below.

    2. A Stay is Warranted Under the Primary Jurisdiction Doctrine

       Under the primary jurisdiction doctrine, “a court . . . may stay an action pending resolution

of an issue that falls within the special competence of an administrative agency.” Beach TV Cable

Co. v. Comcast of Florida/Georgia, LLC, 808 F.3d 1284, 1288 (11th Cir. 2015). It applies “to

claims properly cognizable in court that contain some issue within the special competence of an

administrative agency.” Boyes v. Shell Oil Prods. Co., 199 F.3d 1260, 1265 (11th Cir. 2000).

       The Eleventh Circuit explained the primary jurisdiction doctrine as follows:

       Primary jurisdiction is a judicially created doctrine whereby a court of competent

       jurisdiction may dismiss or stay an action pending a resolution of some portion of

       the actions by an administrative agency. Even though the court is authorized to

       adjudicate the claim before it, the primary jurisdiction doctrine comes into play

       whenever enforcement of the claim requires the resolution of issues which, under

       a regulatory scheme, have been placed within the special competence of an

                                                16
        administrative body; in such a case the judicial process is suspended pending

        referral of such issues to the administrative body for its views.

Smith v. GTE Corp., 236 F.3d 1292, 1298 n.3 (11th Cir. 2001) (internal citations omitted). There

are two main justifications for the rule: (1) the expertise of the agency deferred to; and (2) the

need for uniform interpretation of a statute or regulation. Boyes, 199 F.3d at 1265. Accordingly,

courts invoke the primary jurisdiction doctrine “to advance regulatory uniformity,” “to answer a

question . . . within the agency’s discretion,” and “to benefit from technical or policy considerations

within the agency’s . . . expertise.” Charvat v. EchoStar Satellite, LLC, 630 F.3d 459, 466 (6th

Cir. 2010) (internal quotations omitted).

       Courts in this Circuit have identified four factors that are “uniformly present in cases where

the doctrine properly is invoked: (1) the need to resolve an issue that (2) has been placed by

Congress within the jurisdiction of an administrative body having regulatory authority (3) pursuant

to a statute that subjects an industry or activity to a comprehensive regulatory scheme that (4)

requires expertise or uniformity in administration.” Bondhus v. Henry Schein, Inc., No. 14-22982-

CIV, 2015 WL 1968841, at *2 (S.D. Fla. Apr. 30, 2015) (internal quotations omitted). Application

of these factors to the instant case counsel squarely in favor of a stay.

        3.       The FCC Will Decide a Dispositive Issue in the Present Case.

       A sufficient need to resolve an issue exists where the agency decision will have a significant

effect on the case. See, e.g., Comprehensive Health Care Sys. of Palm Beaches, Inc. v. M3 USA

Corp., No. 16-CV-80967, 2017 WL 4868185, at *2 (S.D. Fla. Oct. 6, 2017) (“CHCS”). This factor

is satisfied if the agency decision could alter the scope of a class, impact motions before the court,

or affect a dispositive issue. Id. Under the Hobbs Act, this Court is bound by the FCC’s orders,




                                                  17
which are final and controlling. See Mais v. Gulf Coast Collection Bureau, Inc., 768 F.3d 1110,

1119 (11th Cir. 2014).11

        As discussed above, the FCC’s Request for Comment makes plain that it intends to rule on

issues related the ATDS definition that are at issue in the present case. Credit Control contends no

ATDS was used to contact Plaintiff. Plaintiff, however, will surely contest this position. Although

the weight of relevant case law supports a narrow ATDS definition in light of ACA International,

the FCC’s forthcoming guidance will speak squarely to issues that are key to resolving this dispute.

For example, in its Request for Comment, the FCC asked, “How ‘automatic’ must dialing be for

equipment to qualify as an automatic telephone dialing system? Does the word ‘automatic’

envision non-manual dialing of telephone numbers? Must such a system dial numbers without

human intervention?” Request for Comment at 2. Regarding the requirement that an ATDS must

“produce telephone numbers to be called, suing a random or sequential number generator,” the

FCC asked: “If equipment cannot itself dial random or sequential numbers, can that equipment be

an automatic telephone dialing system?” Id. at 2–3. These fundamental questions regarding what

constitutes an autodialer will, without a doubt, be contested issues in this litigation.

     4. The Relevant Issues the FCC’s Request for Comment Raises Were Placed Squarely
        within the FCC’s Jurisdiction to Administer and Interpret the TCPA.


11
   Indeed, the Hobbs Act’s procedural scheme is specifically designed to create uniform
interpretation of technical issues requiring agency expertise.                Section 402(a) of the
Communications Act provides that (except in limited circumstances not relevant here) any
“proceeding to enjoin, set aside, annul, or suspend any order of the Commission” must be brought
under the Hobbs Act. 47 U.S.C. § 402(a). The Hobbs Act, in turn, expressly confers on the federal
courts of appeals “exclusive jurisdiction to enjoin, set aside, suspend (in whole or in part), or to
determine the validity of” such FCC orders. 28 U.S.C. § 2342. “This procedural path created by
the command of Congress ‘promotes judicial efficiency, vests an appellate panel rather than a
single district judge with the power of agency review, and allows ‘uniform, nationwide
interpretation of the federal statute by the centralized expert agency created by Congress’ to
enforce the TCPA.’” Mais, 768 F.3d at 1119 (quoting CE Design, Ltd. v. Prism Bus. Media, Inc.,
606 F.3d 443, 450 (7th Cir.2010)). On November 13, 2018, the Supreme Court granted certiorari
in a TCPA case to determine the scope of judicial deference to the FCC rules under the Hobbs Act.
See Carlton & Harris Chiropractic, Inc. v. PDR Network, LLC, 883 F.3d 459, 469 (4th Cir. 2018).

                                                  18
       There is no debate regarding the FCC’s authority to determine the definition of an

autodialer. Congress explicitly tasked the FCC with “prescribe[ing] regulations to implement the

requirements” of the TCPA. Bondhus, 2015 WL 1968841, at *3 (quoting 47 U.S.C. § 227(b)(2)

and finding this factor satisfied in granting partial stay under primary jurisdiction doctrine). The

FCC’s authority also “includes issuing rules clarifying and interpreting the TCPA, as well as

addressing petitions.” CHCS, 2017 WL 4868185, at *6.

The second primary jurisdiction factor is satisfied and counsels in favor of a stay.

    5. The TCPA and the FCC’s Regulations Create a Comprehensive Regulatory Scheme
       Governing the Regulation of Autodialed Calls to Cellular Telephones.

       The third primary jurisdiction factor focuses on the existence of a comprehensive

regulatory scheme.      The FCC has regulatory authority that subjects the “industry to a

comprehensive regulatory scheme that requires expertise or uniformity in administration.” Gusman

v. Comcast Corp., No. 13CV1049-GPC DHB, 2014 WL 2115472, at *3 (S.D. Cal. May 21, 2014);

see also CHCS, 2017 WL 4868185, at *2; Bondhus, 2015 WL 1968841, at *3. This factor is

satisfied and weighs in favor of a stay.

    6. The Determination of What Types of Systems Constitute Autodialers Requires Both
       the FCC’s Expertise and Uniformity in Administration.

       The fourth primary jurisdiction factor focuses on whether a court can benefit from technical

or policy considerations within the agency’s expertise. This factor is unquestionably satisfied.

See, e.g.,   CHCS, 2017 WL 4868185, at *7             (“The FCC is charged with expertise in

telecommunications regulation . . . .”); see also Stewart v. T-Mobile USA, Inc., No. 4:14-CV-

02086-PMD, 2014 WL 12614418, at *3 (D.S.C. Oct. 8, 2014) (“It is virtually without dispute that

the FCC has comparative expertise with regard to the TCPA.”). Invoking that expertise is

particularly appropriate here, where there is substantial confusion and disagreement over the

technical elements of an autodialer under the TCPA.

                                                 19
        As to the uniformity of administration, if this case proceeds, there is a risk that the Court

could reach a determination that is inconsistent with the FCC’s ultimate decision on the definition

of an autodialer. In just the few months since ACA International, and in the absence of FCC

guidance, courts have already issued inconsistent rulings. Giving time for the FCC to decide how

the system at issue in this case is to be treated under the statute will “ensure even application of

the TCPA . . . .” Bondhus, 2015 WL 1968841, at *9.

        Each of the four primary jurisdiction factors are easily satisfied in the present case,

counseling strongly in favor of a stay.

    7. Scoma Rejected All of the Reasons Plaintiff Might Raise in Objection to a Stay.

        In Scoma, Judge Steele stayed a junk fax case pending the FCC’s action on a rulemaking

petition asking “the FCC to examine the state of facsimile technology today and issue a declaratory

ruling that the TCPA does not apply to faxes sent or received digitally via an online facsimile

service, or on a device other than a telephone facsimile machine.” 2018 WL 2455301, at *3. After

analyzing and applying the primary jurisdiction doctrine, the court granted a stay, and in doing so,

rejected the arguments that Plaintiff will likely raise against a stay in this case.

        First, the court rejected the argument that a stay would be futile because any action taken

by the FCC would not have retroactive effect. Id. at *4. The court held that the argument was

“premature and does not affect this Court’s analysis as to whether a stay is appropriate now.

Whether the FCC’s decision has retroactive or prospective effect depends on whether the FCC’s

decision is rulemaking or a clarification (or both), with a lens towards manifest injustice.” Id.

(citing Qwest Services Corp. v. FCC, 509 F.3d 531, 535–39 (D.C.

Cir. 2007)).

        Second, the court found that “[a]ny delay plaintiffs will experience in this case is

outweighed by the potential prejudice that could inure to MasterCard and its liability to class

                                                   20
members that might very well not fit within the proposed class following the FCC’s decision.” Id.

The same calculous applies here. Plaintiff alleges he received approximately 50 calls from Credit

Control that were made with an ATDS, although provided no supporting evidence to the number

of calls or the system used to make the calls. A modest delay to allow the FCC to provide clarity

on this dispositive issue stands only to push out the time when plaintiff may potentially recover

monetarily. On the other side of the ledger, Credit Control is facing substantial liability based on

the TCPA’s onerous $500 or $1,500-per-call statutory damages clause. See 47 U.S.C. § 227(b)(3).

This substantial liability, however, rests on Plaintiff establishing that Credit control used an

autodialer. On balance, the relative prejudices the parties may suffer weigh strongly in favor of a

stay.

        Third, as to the potential length of the stay, the Scoma court held that it was “not persuaded

by plaintiffs’ argument that a stay of this matter would likely last several years due to the judicial

appeals from any final ruling. . . .” reasoning “that a stay will simplify and streamline the issues

raised in this case and reduce the burden of litigation on the parties and on the Court.” Id.

        Likewise here, the FCC’s rapid issuance of its Request for Comment following ACA

International indicates the FCC will likely act quickly, though the FCC’s action has apparently

been delayed by the recent government shutdown. Given that the composition of the FCC has

changed since the 2015 Order, it is exceedingly likely that the FCC will narrow and clarify the

definition of an autodialer. Chairman Pai and Commissioner O’Reilly dissented vehemently to the

2015 Order that was overturned in ACA International, and the D.C. Circuit favorably cited their

dissents in its decision. ACA Int’l, 885 F.3d at 697, 702, 704. Those dissenting statements (and

other official statements issued by Chairman Pai and Commissioner O’Reilly) evidence an

approach to the TCPA that is disapproving of broad interpretations. See, e.g., 2015 Order, at 8074

(Comm’r Pai dissenting) (noting that the 2015 Order “dramatically expands the TCPA’s reach,” is

                                                 21
“flatly inconsistent with the TCPA”); see also, id. at 8087 (Comm’r O’Reilly dissenting) (calling

the 2015 Order “unfathomable” in how it “further expands the scope of the TCPA”). Chairman

Pai and Commissioner O’Reilly also issued statements following ACA International expressing

their approval of the relevant portions of that decision. Commissioner Carr, who became a

Commissioner in August of 2017 and was formerly a legal advisor to Chairman Pai, also issued a

statement approving of the decision in ACA International, stating that “the prior FCC exceeded the

scope of the TCPA and reached a decision of eye-popping sweep … ”12 Given the views of the

current leadership of the FCC, and the Commission’s rapid action in setting a notice and comment

period so soon after ACA International, the Commission will almost surely act quickly to clarify

the definition of an autodialer and narrow the definition to more closely align with the statute’s

plain language.

       Not only is the FCC’s ruling likely to come soon, as Judge Steele reasoned in Scoma, it

“will simplify and streamline the issues raised in this case and reduce the burden of litigation on

the parties and on the Court.” 2018 WL 2455301, at *4. If this case is to proceed, the Court and

the parties must grapple with the current, unclear, ATDS definition— an exercise that will surely

require significant resources. These significant resources will be totally wasted as soon as the FCC

issues its ruling and clarifies the ATDS definition, which is likely why Judge Rosenberg in Buhr

issued a stay until the FCC clarifies the ATDS definition. Accordingly, a modest delay is in the

interest of both parties and the Court.




12
  Available at https://docs.fcc.gov/public/attachments/DOC-349769A1.pdf. (internal quotations
omitted).

                                                22
V.     CONCLUSION

       For all the foregoing reasons, Credit Control respectfully requests that a stay be granted

pending the FCC’s clarification of the ATDS definition.13




July 12, 2019                                        Respectfully Submitted,

                                                     WATTS LAW GROUP, LLC

                                                     Attorneys for Defendant
                                                     Credit Control, LLC

                                                     By:/s/ Patrick A. Watts
                                                     Patrick A. Watts, Esq.
                                                     150 S. Wacker Dr., Suite 2400
                                                     Chicago, Illinois 60606
                                                     Ph: (312) 741-0990
                                                     Email: pwatts@swattslaw.com




13
  Even though Plaintiff will suffer no harm from Credit Control’s requested temporary stay, if the
Court is concerned about an indefinite stay, Credit Control suggests that—as Judge Rosenberg did
in Buhr—the Court order the parties to submit a status report to the Court in five months in the
event the FCC has not ruled by that time, which will allow the Court to revisit the issue of a stay.

                                                23
                                CERTIFICATE OF SERVICE
                                       (electronic filing)
        I HEREBY CERTIFY that on July 12, 2019, I electronically filed the foregoing with the
Clerk of the Court using the Court’s CM/ECF system which will send notification of such filing to
the following counsel of record:

Alexander J. Taylor, Esq.
Marwan R. Daher, Esq.
Omar T. Sulaiman, Esq.
Sulaiman Law Group, Ltd
2500 S Highland Ave, Suite 200
Lombard, IL 60148
Telephone: (630) 575-8181
ataylor@sulaimanlaw.com
mdaher@sulaimanlaw.com
osulaiman@sulaimanlaw.com

Attorneys for Plaintiff




                                                     /s/ Patrick A. Watts




                                               24
